DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 April 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 05 April 2021 have been fully considered but they are not persuasive. 
Applicant argues that the amendments have obviated the 112 rejections.  While the amendments obviate some of the 112 rejections, the amendments fail to address all each in contact with the heat sink thereby allowing heat from the busbars to be conducted into the heat sink and away from the capacitor” as required by the claim.  Specifically, applicant argues that in fig. 1 of Dillmann, each busbars (10 and 12) are not in contact with the heat sink 50.  The examiner disagrees with applicant.  Applicant has failed to address the rejection set forth in the final office action mailed on 03 December 2020.  As noted in the previous office action, element 35 (thermally conductive plate used to dissipate heat) is the heat sink and the busbars extend below the DC link capacitor (10a & 12a of busbars – seen in fig. 1) and are each in contact with the heat sink thereby allowing heat from the busbars to be conducted into the heat sink and away from the capacitor (seen in fig. 1; [0044-0045] – 10a & 12a of the busbars contact 35 via thermally conductive layers 28 and 30); that is busbars 10a & 12a both are in physical contact with heat sink 35 via the thermally conductive layers 28 & 30 and are thermally in contact with 35 to allow heat transference.  All claims stand rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 9-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-10 recite “the system” in line 1, which causes confusion.  It is unclear if “the system” is the same or different form the “power electronics system” mentioned in claim 8 from which claims 9-10 depend.  For the purpose of examination, the examiner is taking “the system” to read as “the power electronics system”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102011007315A1 hereafter referred to as Dillmann.
In regards to claim 1, Dillmann discloses
A system for preventing overheating of a DC link capacitor, comprising: 
a DC link capacitor (3 – fig. 1; [0037]) including a positive electrode winding (7 and electrode in wound element– fig. 1; [0036-0037]) and a negative electrode winding (9 and electrode in wound element – fig. 1; [0037]); 

a dielectric layer (28 – fig. 1; [0041]) between the positive and negative busbars; and 
positive and negative DC output conductor terminals (46 and 49 – fig. 2; [0047]) extending from the respective positive and negative busbars, wherein the DC conductor terminals are configured to connect to a power module ([0047]);
a heat sink (35 – fig. 1; [0044]) located below the DC link capacitor; and
wherein the busbars extend below the DC link capacitor (10a & 12a of busbars – seen in fig. 1) and are each in contact with the heat sink thereby allowing heat from the busbars to be conducted into the heat sink and away from the capacitor (seen in fig. 1; [0044-0045] – 10a & 12a of the busbars contact 35 via thermally conductive layers 28 and 30).  

In regards to claim 3, Dillmann discloses
The system of claim 2, wherein the heat sink is made of aluminum or copper ([0044]).  

In regards to claim 7, Dillmann discloses


In regards to claim 8, Dillmann discloses
A power electronics system for an electric vehicle comprising:
a DC link capacitor (3 – fig. 1; [0037]) including a positive electrode winding (7 and electrode in wound element– fig. 1; [0036-0037]) and a negative electrode winding (9 and electrode in wound element – fig. 1; [0037]); 
a positive busbar (10 – fig. 1; [0039]) integrated into the positive electrode winding;
a negative busbar (12 – fig. 1; [0039]) integrated into the negative electrode winding;
a dielectric layer (28 – fig. 1; [0041]) between the positive and negative busbars; and 
positive and negative DC output conductor terminals (46 and 49 – fig. 2; [0047]) extending from the respective positive and negative busbars, wherein the conductor terminals are configured to connect to a power module ([0047]);
a heat sink (35 – fig. 1; [0044]) located below the DC link capacitor; and
wherein each of the busbars extend below the DC link capacitor (10a & 12a of busbars – seen in fig. 1) and are each in contact with the heat sink thereby allowing heat from the busbars to be conducted into the heat sink and away from the DC link capacitor (seen in fig. 1; [0044-0045] – 10a & 12a of the busbars contact 35 via thermally conductive layers 28 and 30).  

In regards to claim 9, Dillmann discloses
The system of claim 8, wherein the DC link capacitor is rectangular in shape (seen in fig. 1-2).

In regards to claim 10, Dillmann discloses
The system of claim 10, wherein the heat sink comprises aluminum or copper ([0044]).  

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/David M Sinclair/Primary Examiner, Art Unit 2848